The Court (Dana, C. J., Strong, Sedgwick, and Thacher, justices) agreed to the principle contended for by the defendant’s counsel, but held that it did not apply to this case. They said that the number of the bill, and the words and figures in the margin, were not parts of the bill, but merely * marks superadded for the convenience of the bank, or of the holder of the bill, and, therefore, not necessary to be set out in an indictment in any case. The whole bill, all that is evidence of a contract, is set out; and set out truly and precisely. (1)

 Vide ante, p. 54, Commonwealth vs. Stow; post, p. 203, Commonwealth vs. Stevens.